Citation Nr: 1703656	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  11-16 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent prior to April 16, 2015   and in excess of 40 percent thereafter, for degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Veresink, Counsel

INTRODUCTION

The Veteran had active service from September 1967 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Travel Board hearing in April 2015.  A transcript of that hearing has been associated with the claims file.  

The Board remanded the issue for further development in June 2015.  The issue noted above has been returned to the Board for appellate review.  The issues of entitlement to service connection for DJD of the right and left knees were also remanded in June 2015.  Service connection was granted regarding those issues 
in a December 2015 rating decision.  As that is considered a full grant of benefits regarding the claims for service connection, those issues are no longer considered   to be on appeal before the Board. 


FINDINGS OF FACT

1.  Prior to April 16, 2015, the Veteran's lumbar spine DDD and DJD manifested with pain, functional impairment, muscle spasm, and some straightening of the lumbar spine.  

2.  From April 16, 2015 forward, the Veteran's lumbar spine DDD and DJD manifested with forward flexion less than 30 degrees; unfavorable ankylosis of the entire thoracolumbar spine was not shown.  





CONCLUSIONS OF LAW

1.  For the period prior to April 16, 2015, the criteria for a disability rating of 20 percent for DDD and DJD of the lumbar spine have been more nearly approximated.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 (2016).

2.  For the period from April 16, 2015, the criteria for a disability rating in excess of 40 percent for DDD and DJD of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in May 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, names and addresses of all medical care providers were requested, VA treatment records from October 2009 forward were obtained, and      a VA examination was afforded.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action        is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Rating - Lumbar Spine

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the    effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.         See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation,    or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is  as important as limitation of motion, and a part which becomes painful on use must  be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.     § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's multilevel DDD and DJD of the thoracic and lumbar spine are     rated under Diagnostic Code 5242 for degenerative arthritis of the spine, which utilizes the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoraco-lumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted          for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

Alternatively, intervertebral disc syndrome (IVDS) can be rated under Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  IVDS may be evaluated under the General Rating Formula or under the IVDS Formula, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.     38 C.F.R. § 4.71a, General Rating Formula, Note (6).  Under the IVDS Formula, incapacitating episodes having a total duration of at least one week but less than    two weeks during the past twelve months warrants a 10 percent disability rating.  Incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months warrants a 20 percent disability rating.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months warrants a 40 percent disability rating.  Incapacitating episodes having a total duration of at least six weeks during the      past twelve months warrants a 60 percent disability rating.  38 C.F.R. § 4.71a.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, IVDS Formula, Note (1).

As an initial matter, the Board notes the Veteran is separately rated for radiculopathy of the lower extremities, and the ratings assigned to those disabilities have not been appealed.  According those issues are not before the Board, and symptoms associated with those disabilities are not for consideration in the assignment of the rating for    the lumbar spine DDD and DJD.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

Prior to April 16, 2015, the Veteran's lumbar spine disability was rated at 10 percent disabling.  Although the Veteran's VA treatment records show back       pain during the period on appeal, these records do not show limitation of motion, abnormal gait or abnormal spinal contour due to his lumbar spine condition. These records also do not reflect incapacitating episodes of disc disease requiring bed rest prescribed by a physician.  

The Veteran saw a private neurologist in July 2009.  The neurologist noted that the Veteran had been under his care for low back pain since January 2007.  The Veteran cannot walk more than five to ten minutes and will develop back pain.  

The Veteran was afforded a VA examination in October 2009.  The examiner noted no history of hospitalization or surgery of the spine.  He found no bowel or bladder problems.  He noted a history of decreased motion, spasms, and pain, but without fatigue, stiffness, or weakness.  The examiner noted dull, mild pain of the lumbar spine with gradual onset.  He also reported severe weekly flare-ups, requiring    local lidocaine injection.  The examiner found no incapacitating episodes of spine disease.  Inspection of the spine showed normal posture and symmetry.  The Veteran's gait was normal and he showed no ankylosis of the spine.  The examiner noted lumbar flattening, but no gibbus, kyphosis, list, lumbar lordosis, scoliosis, or reverse lordosis.  The examiner found no muscle spasm, localized tenderness, or guarding severe enough to be responsible for an abnormal gait or abnormal spinal contour.  His motor examination was normal without muscle atrophy.  Range of motion testing showed flexion to 80 degrees, extension to 20 degrees, left lateral flexion to 15 degrees, right lateral flexion to 20 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 25 degrees.  The examiner noted no objective evidence of pain on active range of motion.  The examiner did not find objective evidence of pain following repetitive motion and found no additional limitations after three repetitions of range of motion.  The examiner diagnosed degenerative joint and disc disease of the lumbar spine.

In 2010 the Veteran submitted buddy statements.  A statement from relative R.I. primarily addressed facts pertinent to service connection, but did not that he suffers from current back pain and must rest to alleviate the pain.  A statement from A.S. indicated the Veteran can become virtually incapacitated from back pain, and that   she has observed the Veteran to take up to 50 Tylenol capsules within a 24 hour period.  She then stated she has on several occasions injected the Veteran with Lidocaine before the pain would pass.  There is no indication that A.S. is a medical professional, and the assertion of the Veteran taking what amounts to an entire bottle of Tylenol in 24 hours seems inherently incredible, even for a lay person to assert.

The Veteran was afforded another VA examination in February 2011.  The examiner diagnosed lumbosacral spine DJD and DDD.  The Veteran has received medical treatment, occupational and physical therapy, local injections, heat, massage, and acupuncture related to his spine.  The Veteran reported flare-ups of   back pain that are severe and occur weekly, lasting one to two days and requiring rest.  He noted no bladder, bowel, or lower extremity symptoms.  The Veteran did have fatigue, decreased motion, stiffness, spasm, and pain.  The Veteran's posture was normal.  He had a swaying gait due to uneven leg length.  The examiner noted no gibbus, kyphosis, lumbar lordosis, reverse lordosis, list, or scoliosis, but he did have lumbar flattening.  The examiner noted evidence of spasm, guarding, and pain with motion, but noted that such were not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  The Veteran's range of motion was measured as flexion to 70 degrees, extension to 20 degrees, left lateral flexion to   15 degrees, right lateral flexion to 20 degrees, left lateral rotation to 25 degrees,  and right lateral rotation to 25 degrees.  The examiner noted objective evidence of    pain following repetitive motion, but found no additional limitations after three repetitions of range of motion testing.  The Veteran had no muscle atrophy.  The examiner diagnosed chronic pain with advanced DJD and DDD of the thoracic      and lumbosacral spine, aggravated by congenital leg length discrepancy.  

In May 2012 the VA clinician noted chronic lower mid-back pain that was thought to be of muscular origin.  The examiner noted no acute distress.  Inspection of       the back showed no edema, erythema, warmth, or palpable visible masses.  The examiner noted minimal tenderness over the thoracolumbar junction paraspinals.  

A September 2014 treatment record showed that he uses topical lidocaine as prescribed by a private doctor and used oxycodone as needed.  Examination showed exaggerated straightening of the lumbar spine with no costovertebral angle tenderness.  He had mild tenderness to the paralumbar musculature in the L3-L4 and S1 area.  He had         no trigger points, no guarding, and no visible muscle spasms.  

A November 2014 VA treatment record showed sharp stabbing pain in the low back made worse with bending at the waist or rotation at the waist.  Examination of the back showed no edema, erythema, warmth, palpable or visible masses, asymmetry, or deformity.  The examiner did note tenderness over the right lower lumbar paraspinals and spinous process.  The range of motion showed decreased flexion and extension, but the examiner did not indicate the limitation by degrees.  The examiner diagnosed suspected DDD and DJD of the lumbar spine.  

For the period prior to April 16, 2015, the Veteran's DDD and DJD of the lumbar spine resulted in limited motion to 70 degrees at worst, even considering complaints of pain and functional impairment.  Guarding and muscle spasm were noted, although generally not severe enough to result in an abnormal gait or abnormal spinal contour.  A September 2014 treatment record showed exaggerated straightening of the lumbar spine.  During this period, VA treatment records do note he was being treated with acupuncture for his back pain.  Although motion limited to 60 degrees was not shown, after resolving all doubt in the Veteran's favor, the Board finds his symptomatology more nearly approximates the criteria for a 20 percent rating.  See 38 C.F.R. §4.7; Deluca, supra.  However, at no time during this period did the Veteran's lumbar spine symptomatology, even considering pain and functional impairment, more nearly approximate forward flexion limited to 30 degrees to warrant a 40 percent rating.  

Moreover, the Board has also considered whether a higher rating during this period could be assigned based on the IVDS Formula.  However, the October 2009 VA examiner specifically found no incapacitating episodes of spine disease and his treatment records do not show any prescribed bedrest.    

In sum, the preponderance of the evidence shows the lumbar spine disability more nearly approximating a 20 percent rating, but no higher, for the period of the claim prior to April 16, 2015.  

From April 16, 2015 forward, the Veteran's disability is rated at 40 percent disabling.  To receive a higher disability rating, the evidence must show unfavorable ankylosis of the entire thoracolumbar spine.  Although a 60 percent rating is possible under the IVDS Formula, the current combined evaluation for orthopedic and neurologic complaints due to the Veteran's lumbar spine disease exceeds 60 percent (40 percent for spine, 40 percent for left leg radiculopathy, and 40 percent for right leg radiculopathy).  Thus, during this period, rating the Veteran's lumbar spine disability under the IVDS Formula would be less advantageous. 

The Veteran testified at a hearing before the Board in April 2015.  He reported that he could not bend or lift anything.  He was on oxycodone and then Percocet after that.  He also had syringes of lidocaine and marcaine and was being treated by a private neurologist.

As noted above, from April 2015, a higher rating for the Veteran's lumbar spine disability requires a finding of unfavorable ankylosis of the thoracolumbar spine.  The Veteran was afforded a VA examination in December 2015, which showed forward flexion from 0 to 20 degrees, extension from 0 to 10 degrees, right lateral flexion from 0 to 10 degrees, left lateral flexion from 0 to 10 degrees, right lateral rotation from 0 to 15 degrees, and left lateral rotation from 0 to 10 degrees.  The examiner noted ankylosis of the spine was not shown. 

A March 2016 VA treatment record showed DJD and disc protrusion.  The Veteran was on Indocin, Tylenol, and oxycodone as needed, status-post epidural.  He also used a topical lidocaine as needed as prescribed by a private physician.

In sum, from April 16, 2015 forward, the Veteran's DDD and DJD of the lumbar spine was not manifested by unfavorable ankylosis of the entire thoracolumbar spine.  The VA examiner in December 2015 specifically noted no ankylosis.  Treatment records do not contradict these findings.  Accordingly, the preponderance of the probative evidence is against the award of a higher rating for DJD and DDD of the lumbar spine for the period from April 16, 2015.

The Board acknowledges that Note (1) to the rating formula specifies that any associated objective neurologic abnormalities should be separately evaluated under  an appropriate diagnostic code.  38 C.F.R. § 4.71a.  The Board notes that the VA treatment records did not show any bowel or bladder impairment.  Additionally, the Veteran is separately rated for radiculopathy of the bilateral lower extremities, which issues are not currently on appeal.  Thus, no additional separate disability ratings for neurological manifestations are warranted.  

Entitlement to a disability rating in excess of 20 percent prior to April 16, 2015 and in excess of 40 percent thereafter for DDD and DJD of the lumbar spine is   not warranted.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against ratings in excess of those assigned, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014).

The Board has considered whether the Veteran's disability presents an exceptional   or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration   of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased    or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2016); Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability and interference with weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. 

Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's  lumbar spine disability.  As his disability picture is contemplated by the rating schedule, the assigned schedular evaluations are, therefore, adequate.  Accordingly, referral for extraschedular consideration for the disability is not warranted.

Finally, entitlement to a total rating based on individual unemployability was granted in a June 2016 rating decision.  The Veteran has not appealed the effective date of that decision.  Accordingly, that issue is not before the Board.

In reaching the conclusions above, the Board has considered the applicability of   the benefit of the doubt doctrine.  However, as the preponderance of the evidence   is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a disability rating of 20 percent from May 15, 2009 for DJD and DDD of the lumbar spine is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to a disability rating in excess of 40 percent from April 16, 2015 for DJD and DDD of the lumbar spine is denied.

____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


